Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  The claims filed on 9 January 2020 are not filed as a separate paper, as claim 2 overlaps into the remarks section on page 4 filed also on 9 January 2020. This is objected to as claims “must commence on a separate physical sheet” and “Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material” as set forth in MPEP 608.01(m).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claim 1, the claim is directed to a “system” comprising a directed graph module, a machine learning module and an optimization module but fails to disclose physical “things”. The elements of the claim may be construed as software (see para. [0010, 0034, 0038, and 051] which states the module may be software or computer instructions).  Since the word “system” is recited only in the preamble, and the body of the claim only recites software elements, the claim could reasonably be interpreted as directed to a combination of software elements. While the preamble recites a system, the claim as a whole cannot reasonably be interpreted as a machine, since under 101, a machine is defined as a physical device or a combination of devices having functionalities to effect an action or a result, and 




Regarding claims 1-2, the claims are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more, see the analysis below.

Claim 1
A system for machine-learning-assisted sales engagement, comprising:

a directed graph module comprising a first plurality of programming instructions stored in a memory and operating on a processor of a network-connected computing device, wherein the first plurality of programming instructions, when operating on the processor, cause the network-connected computing device to:
monitor and capture sales related data, the sales related data comprising a plurality of interaction events between a business and its customers;
construct a directed event graph of events from the data, wherein the vertices of the directed event graph represent the plurality of interaction events, and wherein the edges of the directed event graph represent transitions between the events;

receive probabilities of transition between the plurality of interaction events from a machine learning module; and

construct a directed state graph from the directed event graph and the probabilities of transition, wherein the vertices of the directed state graph represent states of interaction between the business and its customers, and wherein the edges of the directed graph represent transitions between the states; and



process the directed event graph through one or more machine-learning models to determine probabilities of transition between each pair of interaction events in the directed event graph; and

send the probabilities of transition to the directed graph module;
receiving one or more performance metrics;

processing the directed state graph through one or more machine-learning models to determine an optimal path through the directed state graph for each performance metric;
sending the determined optimal path for each performance metric; and

an optimization module comprising a third plurality of programming instructions stored in the memory of, and operating on the processor of, the network-connected computing device wherein the third plurality of programming instructions, when operating on the processor, cause the network-connected computing device to:
choose one or more performance metrics for evaluation;

send each performance metric to the machine learning module;

receive the determined optimal path through the directed state graph for each performance metric from the machine-learning model;

run one or more analyses of the determined optimal paths to determine a sales process.

Step 1:	 The claim is directed to a system; therefore, it falls into the statutory category of a system.

Step 2A Prong 1: The claim recites, inter alia:

construct a directed event graph of events from the data, wherein the vertices of the directed event graph represent the plurality of interaction events, and wherein the edges of the directed event graph represent transitions between the events Metal process of taking collected data and creating a flow chart of a sales process

determine probabilities of transition between each pair of interaction events in the directed event graph; and Mental process of taking collected data and calculated how many times each event occurred and calculating a percentage of each event as a probability. Can be accomplished with pen and paper

construct a directed state graph from the directed event graph and the probabilities of transition, wherein the vertices of the directed state graph represent states of interaction between the business and its customers, and wherein the edges of the directed graph represent transitions between the states; and (Mental process, this takes the Directed event graph and adds the transitions probabilities, which makes it a state graph. This can be accomplished by pen and paper and simply adding the transition probabilities to the Directed event graph)

determine an optimal path through the directed state graph for each performance metric; (Mental process of determining best path thru the graph based on what metric is important. Can be done with pen and paper.)

determine a sales process. (Mental process of using the optimal path as a sales guide)

Step 2A Prong 2: 


The additional limitations of  “monitor and capturing sales data”, “send the probabilities of transition” “receive probabilities of transition between the plurality of interaction events”, “send each performance metric”, “receiving one or more performance metrics”, “sending the determined optimal path”, and  “receiving determined optimal path” do not amount to significantly more. See the explanation below.

The additional elements of: 

monitor and capture sales related data, the sales related data comprising a plurality of interaction events between a business and its customers (receiving data MPEP 2106.05g)

receive probabilities of transition between the plurality of interaction events from a machine learning module; (receiving data, insignificant pre-solution activity, MPEP 2106.05g)

receiving one or more performance metrics; (receiving data, insignificant pre-solution activity, MPEP 2106.05g)

receive the determined optimal path through the directed state graph for each performance metric from the machine-learning model; (receiving data, insignificant pre-solution activity, MPEP 2106.05g)

 The steps above all amount to receiving data, which is insignificant pre-solution activity, MPEP 2106.05g.

The additional elements of: 

send the probabilities of transition to the directed graph module; (sending data, insignificant post-solution activity,  MPEP 2106.05g

send each performance metric to the machine learning module; (sending data, insignificant pre-solution activity)

sending the determined optimal path for each performance metric; and (sending data, insignificant pre-solution activity)

The steps above all amount to sending data, which is insignificant post-solution activity, MPEP 2106.05g

Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of the claim, a processor and memory do not amount to 

Lastly the selecting the performance metric amounts to selecting a data type which insignificant extra solution activity, see MPEP 2016.05(g)

Claim 2 

A method for machine-learning-assisted sales engagement, comprising: 
monitoring and capturing sales related data, the sales related data comprising a plurality of interaction events between a business and its customers;  

15constructing a directed event graph of events from the data, wherein the vertices of the directed event graph represent the plurality of interaction events, and wherein the edges of the directed event graph represent transitions between the events; 

processing the directed event graph through one or more machine-learning models to determine probabilities of transition between each pair of interaction events in the directed event 20graph; 

constructing a directed state graph from the directed event graph and the probabilities of transition, wherein the vertices of the directed state graph represent states of interaction between the business and its customers, and wherein the edges of the directed graph represent transitions between the states;  

25choosing one or more performance metrics for evaluation; 

processing the directed state graph through one or more machine-learning models to determine an optimal path through the directed state graph for each performance metric; and 




Step 1:	 The claim is directed to a method; therefore, it falls into the statutory category of a method.

Step 2A Prong 1: The claim recites, inter alia:

construct a directed event graph of events from the data, wherein the vertices of the directed event graph represent the plurality of interaction events, and wherein the edges of the directed event graph represent transitions between the events Metal process of taking collected data and creating a flow chart of a sales process

determine probabilities of transition between each pair of interaction events in the directed event graph; and Mental process of taking collected data and calculated how many times each event occurred and calculating a percentage of each event as a probability. Can be accomplished with pen and paper

construct a directed state graph from the directed event graph and the probabilities of transition, wherein the vertices of the directed state graph represent states of interaction between the business and its customers, and wherein the edges of the directed graph represent transitions between the states; and (Mental process, this takes the Directed event graph and adds the transitions probabilities, which makes it a state graph. This can be accomplished by pen and paper and simply adding the transition probabilities to the Directed event graph)

determine an optimal path through the directed state graph for each performance metric; (Mental process of determining best path thru the graph based on what metric is important. Can be done with pen and paper.)

determine a sales process that is likely to result in increased sales. (Mental process of using the optimal path as a sales guide)


Step 2A Prong 2: 
The judicial exception is not integrated into a practical application. Aside from the limitations above, the claims recite “process the directed event graph through one or more machine-learning models”, “processing the directed state graph through one or more machine-learning models”, “run one or more analyses of the determined optimal paths” are all insignificant as it is mere computer instructions or software that is store in memory and run a processor. In addition, the use of machine learning models, recited at a high-level of generality, as a tool, represent a Field of Use and Tech. Environment, as set forth in MPEP 2106.05(f) and do not provide a practical application.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional items are  “monitor and capturing sales data” which amounts to collecting or receiving data. This insignificant pre-solution activity as it is receiving data, See MPEP 2106.05(d)(II)(i), i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network) 

Step 2B: 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements are “selecting the performance metric” which amounts to selecting a data type which is insignificant extra solution activity, see MPEP 2016.05(g)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Peter Zvirinsky (“Social Networks and Data Mining” – hereinafter referred to as Peter).

In regards to claim 1, Peter discloses a system for machine-learning-assisted sales engagement, comprising:
a directed graph module comprising a first plurality of programming instructions stored in a memory and operating on a processor of a network-connected computing device, wherein the first plurality of programming instructions, when operating on the processor, cause the network-connected computing device to: (Page 112, 135, 137, 138 teaches a computer using several programs to execute data mining, calculations and graph creation.)
monitor and capture sales related data, the sales related data comprising a plurality of interaction events between a business and its customers; (Peter page 73 first two paragraphs teaches companies tracking sales transactions data and that every retail organization stores massive amounts of sales data. This is be interaction events between a business and its customers.)

construct a directed event graph of events from the data, wherein the vertices of the directed event graph represent the plurality of interaction events, and wherein the edges of the directed event graph represent transitions between the events; (Peter page 76 figure 30 discloses a 

receive probabilities of transition between the plurality of interaction events from a machine learning module; and construct a directed state graph from the directed event graph and the probabilities of transition, wherein the vertices of the directed state graph represent states of interaction between the business and its customers, and wherein the edges of the directed graph represent transitions between the states; and (Page 72 figure 28 teaches wherein the probabilities of transition between states is calculated for the directed event graph using Bayesian networks which is machine-learning models. Examiner’s note: as there is not definition in the specification on what makes the “directed event graph” different from the “directed state graph”, then examiner interprets the only difference to be the “directed state graph” includes the transition probabilities. )

a machine learning module comprising a second plurality of programming instructions stored in the memory of, and operating on the processor of, the network-connected computing device wherein the first plurality of programming instructions, when operating on the processor, cause the network-connected computing device to: (Figure 28 teaches use of Bayesian network, which is a machine learning model)

process the directed event graph through one or more machine-learning models to determine probabilities of transition between each pair of interaction events in the directed event graph; and send the probabilities of transition to the directed graph module; (Figure 30 teaches wherein a directed event graph with transition between even represented as edges, figure 28 

receiving one or more performance metrics; (Page 82 paragraphs 1-2 discloses the selection on an algorithm used to test the performance of the system.)

processing the directed state graph through one or more machine-learning models to determine an optimal path through the directed state graph for each performance metric; (Page 98 last paragraph – page 99 teaches finding the shortest path in the event graphs. Also, page 81 teaches optimizing the directed graph. )


an optimization module comprising a third plurality of programming instructions stored in the memory of, and operating on the processor of, the network-connected computing device wherein the third plurality of programming instructions, when operating on the processor, cause the network-connected computing device to: (Page 112, 135, 137, 138 teaches a computer using several programs to execute data mining, calculations and graph creation.)
choose one or more performance metrics for evaluation; send each performance metric to the machine learning module; (Page 82 paragraphs 1-2 discloses the selection on an algorithm used to test the performance of the system.)

sending the determined optimal path for each performance metric and receive the determined optimal path through the directed state graph for each performance metric from the machine-

However, Peter does not explicitly disclose run one or more analyses of the determined optimal paths to determine a sales process.

	However, it would have been obvious to one of ordinary skill in the art to analyze the determined optimal or shortest path and use that as a sale process as the shortest path is most efficient path in Directed event graph and most likely path to be taken. Take for example the figure 28 the shortest path from Unresolved to end is Unresolved to finished with highest probability of 44% to end with highest probability of 95%. Thus, following such a path would result in the result more often and in an optimal manner.


In regards to claim 2, Peter discloses a method for machine-learning-assisted sales engagement, comprising: 
monitoring and capturing sales related data, the sales related data comprising a plurality of interaction events between a business and its customers;  (Peter page 73 first two paragraphs teaches companies tracking sales transactions data and that every retail organization stores massive amounts of sales data. This is be interaction events between a business and its customers.)

15constructing a directed event graph of events from the data, wherein the vertices of the directed event graph represent the plurality of interaction events, and wherein the edges of the directed event graph represent transitions between the events; (Peter page 76 figure 30 discloses a 

processing the directed event graph through one or more machine-learning models to determine probabilities of transition between each pair of interaction events in the directed event 20graph; (Page 72 figure 28 teaches wherein the probabilities of transition between states is calculated for the directed event graph using Bayesian networks which is machine-learning models.)

constructing a directed state graph from the directed event graph and the probabilities of transition, wherein the vertices of the directed state graph represent states of interaction between the business and its customers, and wherein the edges of the directed graph represent transitions between the states;  (Page 72 figure 28 teaches wherein the probabilities of transition between states is calculated for the directed event graph using Bayesian networks which is machine-learning models. Examiner’s note: as there is not definition in the specification on what makes the “directed event graph” different from the “directed state graph”, then examiner interprets the only difference to be the “directed state graph” includes the transition probabilities. )

25choosing one or more performance metrics for evaluation; (Page 82 paragraphs 1-2 discloses the selection on an algorithm used to test the performance of the system.)

processing the directed state graph through one or more machine-learning models to determine an optimal path through the directed state graph for each performance metric; and (Page 98 last 

However, Peter does not explicitly disclose running one or more analyses of the determined optimal paths to determine a sales process that is likely to result in increased sales.  

	However, it would have been obvious to one of ordinary skill in the art to analyze the determined optimal or shortest path and use that as a sale process as the shortest path is most efficient path in Directed event graph and most likely path to be taken. Take for example the figure 28 the shortest path from Unresolved to end is Unresolved to finished with highest probability of 44% to end with highest probability of 95%. Thus, following such a path would result in the result more often and in an optimal manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULINHO E SMITH whose telephone number is (571)270-1358. The examiner can normally be reached Mon-Fri. 10AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PAULINHO E SMITH/Primary Examiner, Art Unit 2127                                                                                                                                                                                                        


































In regards to claim 2, Peter discloses a method for machine-learning-assisted sales engagement, comprising: 
monitoring and capturing sales related data, the sales related data comprising a plurality of interaction events between a business and its customers;  (Peter page 73 first two paragraphs teaches companies tracking sales transactions data and that every retail organization stores massive amounts of sales data. This is be interaction events between a business and its customers.)

15constructing a directed event graph of events from the data, wherein the vertices of the directed event graph represent the plurality of interaction events, and wherein the edges of the directed event graph represent transitions between the events; (Peter page 76 figure 30 discloses a directed graph with events and edges connecting the events and the edges are transitions. See page 66-68 section 5.3.2.1 that constructs a direct graph from the events data.)

processing the directed event graph through one or more machine-learning models to determine probabilities of transition between each pair of interaction events in the directed event 20graph; (Page 72 figure 28 teaches wherein the probabilities of transition between states is calculated for the directed event graph using Bayesian networks which is machine-learning models.)

constructing a directed state graph from the directed event graph and the probabilities of transition, wherein the vertices of the directed state graph represent states of interaction between the business and its customers, and wherein the edges of the directed graph represent transitions between the states;  (Page 72 figure 28 teaches wherein the probabilities of transition between states is calculated for the directed event graph using Bayesian networks which is machine-learning models. Examiner’s note: as there is not definition in the specification on what makes the “directed event graph” different from the “directed state graph”, then examiner 

25choosing one or more performance metrics for evaluation; (Page 82 paragraphs 1-2 discloses the selection on an algorithm used to test the performance of the system.)

processing the directed state graph through one or more machine-learning models to determine an optimal path through the directed state graph for each performance metric; and (Page 98 last paragraph – page 99 teaches finding the shortest path in the event graphs. Also, page 81 teaches optimizing the directed graph. )


However, Peter does not explicitly disclose running one or more analyses of the determined optimal paths to determine a sales process that is likely to result in increased sales.  


	However, it would have been obvious to one of ordinary skill in the art to analyze the determined optimal or shortest path and use that as a sale process as the shortest path is most efficient path in Directed event graph and most likely path to be taken. Take for example the figure 28 the shortest path from Unresolved to end is Unresolved to finished with highest probability of 44% to end with highest probability of 95%. Thus, following such a path would result in the result more often and in an optimal manner.